Citation Nr: 0513993	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for hypertension, to 
include as secondary to alcoholism.

3.  Entitlement to service connection for diabetes, to 
include as secondary to alcoholism.  

4.  Entitlement to service connection for pancreatitis, to 
include as secondary to alcoholism.

5.  Entitlement to service connection for hepatitis, to 
include as secondary to alcoholism.

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served from January 1976 to January 1980. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

Pursuant to a request for a local hearing received in May 
2003, the veteran was scheduled for a hearing before a 
Decision Review Officer in March 2004.  That hearing was held 
and the transcript is of record.  A substantive appeal (VA 
Form 9) received in March 2004, indicated that the veteran 
wanted to attend a local hearing before a member of the 
Board.  The hearing was scheduled for April 2005.   A 
notation associated with the claims file shows that the 
veteran did not appear for this hearing.  Since he failed to 
report for the hearing or provide an explanation for his 
absence, and has not requested that the hearing be 
rescheduled, the veteran's hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2004). 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The veteran's alcoholism is the result of his own willful 
misconduct.

3.  As service connection for alcoholism has not been 
established, service connection for hypertension, 
pancreatitis, diabetes and hepatitis secondary to alcoholism 
must be denied as a matter of law.

4.  While hepatitis and pancreatitis were suspected during 
service, neither diagnosis was confirmed and there is no 
medical evidence of hepatitis or pancreatitis until 
approximately 20 years after the veteran's separation from 
service, nor is there a competent opinion that links either 
disorder to service.

5.  There is no medical evidence of hypertension or diabetes 
mellitus during active service or until approximately 20 
years thereafter, nor is there any competent opinion that 
links either disorder to service.


CONCLUSIONS OF LAW

1.  Service connection for alcoholism is not warranted 
because of the absence of legal merit or entitlement under 
the law.  38 U.S.C.A. §§ 105 (West 2002); 38 C.F.R. § 3.301 
(2004).

2.  Service connection for hepatitis is not warranted.  38 
U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.301, 3.303, 3.304 (2004).

3.  Service connection for pancreatitis is not warranted.  38 
U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.301, 3.303, 3.304 (2004).

4.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 105, 1101, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309 (2004).

5.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 105, 1101, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 3.303, 
3.304, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the March 2003 
rating decision; the July 2003 Statement of the Case; the 
August 2004 Supplemental Statement of the Case and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for service connection, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to the veteran's claims.  Further, the letters 
from the RO to the veteran dated in January 2003 and May 
2004, informed him of the types of evidence that would 
substantiate his claims, that he could obtain and submit 
private evidence in support of his claims, and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was provided to the veteran prior to the March 2003 RO 
decision that is the subject of this appeal.  Additionally, 
the veteran has been presented subsequent opportunities to 
present any evidence in his possession or that he could 
obtain that would substantiate his claims.  Thus, the Board 
finds that the veteran received VCAA notice at the required 
time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the letters of January 2003 and May 
2004 from the RO provided to the appellant do not contain the 
precise language of the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims for 
service connection.  In the letters noted above, the RO asked 
the veteran to inform the RO about any additional information 
or evidence that he wanted the RO to obtain.  In an April 
2005 letter, the RO informed him that his appeal had been 
certified to the Board, the RO also informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.    

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
January2003 and May 2004 correspondence and notified the 
veteran of the enactment of the VCAA.  The RO notified him of 
the types of evidence required to substantiate his claims and 
that VA would obtain such records if their release were 
authorized.  The RO advised the veteran to identify any 
evidence not already of record, and to complete authorization 
forms (VA Forms 21-4142) as needed for the release of any 
such evidence pertaining to the issue currently on appeal and 
a medical history form.  The RO advised the veteran that it 
would obtain such records if their release were authorized. 

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board further notes that the executed forms were 
returned to the RO denying release of authorization of 
records.   The duty to notify has thus been satisfied, as the 
veteran has been provided with notice of what is required to 
substantiate his claim.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Clearly, therefore, 
it is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing these claims, 
to include providing information as to current medical 
treatment. 

As to any duty to provide an examination and/or opinion 
addressing the questions of whether hypertension, 
pancreatitis, diabetes or hepatitis began during or are 
causally linked to service, the Board notes that, in the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

As noted above, the veteran's claims for service connection 
for alcoholism, and service connection for pancreatitis, 
hypertension, hepatitis, and diabetes secondary to 
alcoholism, must be denied as a matter of law and, as such, 
there is no duty to assist, to include obtaining a medical 
examination or opinion with regard to these claims.  That is, 
the law, not the evidence, controls the outcome of this 
aspect of the veteran's appeal.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994); see also Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  The Board further finds that, in the absence of 
competent evidence of any abnormal findings indicative of or 
attributed to hypertension or diabetes during service or for 
many years thereafter, and with no competent evidence that 
suggests a nexus between either disease and any remote 
incident of service, a medical examination and/or opinion is 
not warranted with respect to the direct incurrence and 
presumptive aspects of these claims.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); compare Duenas v. Principi, No. 03-
1251 (Fed. Cir. Dec. 15, 2004).  

As to the veteran's claims for service connection for 
hepatitis and pancreatitis, while there are pertinent 
abnormal findings recorded during service, neither diagnosis 
was confirmed during the veteran's period of active duty.  In 
the case of hepatitis, the claimed disability was not 
diagnosed following a diagnostic work-up.  There is no 
medical evidence of hepatitis or pancreatitis until 
approximately 20 years after the veteran's separation from 
service and medical history and testimony in recent years 
tends to show that pancreatitis was not diagnosed until that 
time.  The record is also devoid of any medical evidence or 
competent opinion that suggests either contended causal 
relationship.  Under these circumstances, the Board finds 
that the evidence is sufficient to make a decision on these 
claims; there is no duty to provide a medical examination or 
opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Factual Background

Service medical records are silent for a diagnosis or 
treatment for alcoholism, hypertension, pancreatitis, 
diabetes or hepatitis.  These records showed that in June 
1978, the veteran reported that two roommates had hepatitis.  
The service medical report indicated that the he did not have 
jaundice.  The impression was recorded as R/O (rule out) 
hepatitis and a work-up was recommended, to include 
laboratory studies.  Such studies were performed and the 
results were reported in follow-up clinic notes dated in June 
and August 1978.  An abdominal series was reported to show 
the veteran's abdomen was essentially normal upon the latter 
visit.  There is no indication that a diagnosis of hepatitis 
was confirmed.

Additional service medical records show that a report of 
medical history completed by the veteran in September 1979 
was negative for any complaints associated with alcohol 
abuse, hypertension, pancreatitis, diabetes and/or hepatitis.  
A clinical evaluation at that showed a blood pressure of 
140/90.  There were no abnormal clinical findings that were 
attributed to hepatitis, pancreatitis, hypertension or 
diabetes mellitus.  A clinician who evaluated the veteran in 
November 1979 for gastrointestinal complaints (approximately 
two months prior to service discharge) recorded an assessment 
of gastritis versus pancreatitis.  It was noted that he had 
apparently engaged in the use of alcohol.  He was seen for 
follow-up shortly thereafter but no definitive diagnosis was 
provided.  

In December 2001 the veteran was treated for diabetes 
mellitus.  The clinician who treated him noted that he had no 
prior history of pancreatitis.  The veteran was diagnosed 
with new onset diabetes mellitus, mild alcoholic hepatitis 
and acute pancreatitis, most likely due to alcohol, which in 
turn precipitated the diabetes.  

In January 2002 the veteran submitted an application for VA 
benefits.  He claimed service connection for alcoholism.  He 
also sought service connection for hypertension, 
pancreatitis, diabetes and hepatitis, as secondary to 
alcoholism.  In a statement submitted in November 2002, the 
veteran attributed his health problems, to include; diabetes, 
hypertension, pancreatitis and hepatitis, to his untreated 
alcoholism that began during service.  

Post-service VA treatment records showed that the veteran 
provided a history of drinking since his time in the 
military.  A post-service VA  November 2002 medical report 
revealed diagnoses of diabetes mellitus type II, alcohol 
dependency and hypertension.  The records indicated that the 
veteran was first diagnosed with diabetes in 2000.  

At a hearing held before the Decision Review Officer in March 
2004, the veteran testified that he was first diagnosed with 
hypertension, diabetes, hepatitis and pancreatitis, 
approximately in January 2002.  At the hearing the veteran 
also clarified that he sought direct service connection for 
hepatitis and pancreatitis, based on the fact that the 
service medical records showed that both conditions had been 
referenced in the service medical records, although 
ultimately an affirmative diagnosis for either condition was 
never provided.   

Laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a) (2004).  The 
Court of Appeals for Veterans' Claims has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Service Connection for Alcoholism

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§310 and 331 (now 
redesignated as §§ 1110 and 1131) to prohibit, effective for 
claims filed after October 31, 1990, payment of compensation 
for any disability that is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  Also 
amended was 38 U.S.C.A. § 105(a) to provide that, effective 
for claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own abuse of alcohol or drugs.

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.

Alcohol abuse is defined as "the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user...." 38 C.F.R. § 
3.301(d). 38 C.F.R. § 3.1(m) was amended to provide that the 
term "in the line of duty" excludes any injury or disease 
that was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, that was a 
result of his or her abuse of alcohol or drugs.

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities that are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where the 
use of drugs, or addiction thereto, results from a service- 
connected disability, it will not be considered of misconduct 
origin.  38 C.F.R. § 3.301(c)(3).

In the present case, the veteran's service medical records 
are negative for any findings that were attributed to 
alcoholism or alcohol dependence.  While on one occasion in 
service, it was noted that the veteran had apparently engaged 
in the use of alcohol, there is no indication during service 
or at the separation examination of such a diagnosis.  The 
earliest clinical indication of the presence of alcohol abuse 
is revealed by private post-service medical records dated in 
December 2001, over 20 years following the veteran's 
discharge from service.  In any event, 38 C.F.R. § 
3.301(c)(2) provides that alcohol abuse is considered willful 
misconduct.  VA will pay compensation to any veteran disabled 
by disease or injury incurred in or aggravated by active 
military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002). (Emphasis 
added.).  

The appellant filed his claim in December 2002, and the law 
clearly states that service connection may not be established 
on a direct basis for a disease or injury that results from a 
claimant's abuse of alcohol or drugs for claims filed after 
October 31, 1990.  In a case where the law is dispositive of 
a claim on appeal, the claim should be denied because of lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  There is a lack of entitlement under the 
law for service connection for alcoholism on a direct 
incurrence basis, and the Board does not have the authority 
to grant the appellant's claim.

Service Connection for Hypertension, Diabetes, Pancreatitis 
and Hepatitis as Secondary to Alcoholism

As also noted above, service connection may be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  However, the provisions of 38 C.F.R. § 
3.310 apply only to service connection for secondary 
disabilities caused by a service-connected disability.  
Inasmuch as service connection has not been established for 
alcoholism, there is no legal basis for entitlement to 
service connection for the veteran's hepatitis, pancreatitis, 
diabetes or hypertension as secondary to alcoholism.

Again, the application of the law to the facts is 
dispositive, and the appeal must be denied because there is 
no entitlement under the law to the grant of secondary 
service connection for hepatitis, pancreatitis, hypertension 
or diabetes mellitus.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301; 
Sabonis, supra 

Direct Service Connection for Hepatitis, Hypertension, 
Diabetes Mellitus and Pancreatitis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for hepatitis, hypertension, diabetes mellitus and 
pancreatitis on a direct incurrence or, in the case of 
hypertension and diabetes, on a presumptive basis.  The 
service medical records are silent for a diagnosis of or 
treatment for hypertension or diabetes mellitus.  The veteran 
did present with complaints that two roommates had hepatitis 
while on active duty and  the clinician who evaluated him at 
that time ordered a laboratory work-up to rule out hepatitis.  
However, following further evaluation, to include blood 
studies on two separate occasions and an abdominal X-ray 
series, no such diagnosis was confirmed, and an in-service 
examination in September 1979, a few months prior to the 
veteran's separation from service, was negative for any 
findings relating to hepatitis.     

As to the veteran's pancreatitis, while an in-service 
examination in September 1979 was normal with no suggestion 
of pancreatitis, which was only a few months prior to the 
veteran's separation from service, a service medical report 
dated two months later (November 1979) shows that he was 
evaluated for gastrointestinal symptoms and the assessment 
was gastritis versus pancreatitis.  He was seen for follow-up 
one day later and no definitive diagnosis was recorded.  
Thus, as with the veteran's hepatitis, pancreatitis was 
suspected but not confirmed.  Moreover, post-service medical 
evidence is completely negative for complaints associated 
with, or treatment for pancreatitis until December 2001, over 
20 years after discharge from service, and at that time, the 
clinician noted that the veteran had no prior history of 
pancreatitis.  It is also pertinent to note that the veteran 
testified at the March 2004 hearing that he was first 
diagnosed with hepatitis and pancreatitis in approximately 
January 2002.

Following service, many years passed without any competent 
medical documentation of any abnormal clinical or laboratory 
findings suggestive of hepatitis or pancreatitis.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, while hepatitis and pancreatitis were suspected 
during service, neither diagnosis was confirmed and there is 
no medical evidence of either disease until approximately 20 
years after the veteran's separation from active duty and 
there is no competent opinion that links either disorder to 
service.  Accordingly, service connection for hepatitis and 
pancreatitis on a direct incurrence basis is not warranted.  
38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.303, 3.304 (2004).

Turning next to the remaining issues on appeal, there is no 
medical evidence of hypertension or diabetes mellitus during 
active service or for approximately 20 years thereafter, nor 
is there any competent opinion that links either disorder to 
service.  It is pertinent to note that the veteran's diabetes 
was specifically classified as new onset.  (Emphasis added.)  
Accordingly, service connection for hypertension and 
diabetes, on either a direct incurrence or presumptive basis, 
is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309.

The Board recognizes the veteran's contentions regarding the 
onset and etiology of his hepatitis, hypertension, diabetes 
mellitus and pancreatitis.  However, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of a diagnosis of any of the 
claimed disabilities, or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, his own 
assertions are not probative to the critical issues in this 
case of whether these diseases are linked to service.

For the reasons stated above, the Board finds that service 
connection for hepatitis hypertension, diabetes mellitus and 
pancreatitis is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990);  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

















ORDER

Entitlement to service connection for alcoholism is denied.

Entitlement to service connection for hypertension, to 
include as secondary to alcoholism, is denied.

Entitlement to service connection for diabetes, to include as 
secondary to alcoholism, is denied.  

Entitlement to service connection for pancreatitis, to 
include as secondary to alcoholism, is denied.

Entitlement to service connection for hepatitis, to include 
as secondary to alcoholism, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


